DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425) and Umehara et al. (US 2014/0368426), and further in view of McLoone et al. (US 6,700,564).
As per claim 1, Scott et al., hereinafter Scott, discloses a display device, comprising: 
a display (Figure 10, item 110);
a communicator (Figure 10, item 112 where the input maybe wired or wireless); and 
a processor configured to:
control the display to display virtual reality (VR) content, based on a trigger signal and motion information to change a display viewpoint area of the VR content being received from a user terminal device through the communicator (col. 16, line 46-49 
in response to receiving a predetermined signal from the user terminal device through the communicator, control the display to terminate changing the display viewpoint area of the VR content on the display (Figure 8, item 66 where the change is terminated).
It is noted Scott does not explicitly teach the user terminal is an external device, and to control the display to change the display viewpoint area of the VR content being displayed on the display based on the first motion direction corresponding to a motion direction of the external device. However, this is known in the art as taught by Umehara et al., hereinafter Umehara. Umehara discloses an image processing method in which an external device (Figure 2, item 3) is used to control the display viewpoint area of the VR content ([0069] where the direction of the line of sight of the image is controlled by the user changing the orientation of the terminal apparatus (item 3) and the image being displayed on the display based on the first motion direction corresponding to a motion direction of the external device ([0069] where the direction of the line of sight of an image displayed on the LCD 14 (the direction of the line of sight of a virtual camera described later) changes upward and downward or to the left and right. That is, the image displayed on the LCD 14 is scrolled upward and downward or to the left and right, and a different range of the panoramic image is displayed. Specifically, the 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Umehara into Scott because Scott discloses an image display method and Umehara discloses the image can be manipulated according to the manipulation of an external device for the purpose of providing enhanced viewing of image of interest.
It is further noted Scott and Umehara do not explicitly teach
wherein the processor is further configured to change a speed at which the display viewpoint area is changed after the display viewpoint area is changed in the first motion direction for a predetermined time. However, this is known in the art as taught by McLoone et al., hereinafter McLoone. McLoone discloses a method of scrolling across a surface in which if the displacement is shifted for a predetermined period of time, the speed of scrolling may be increased (col. 7, line 27-38).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of McLoone into Scott and Umehara because Scott and Umehara discloses an image display method in which the image can be manipulated according to the manipulation of an external device and McLoone further discloses the speed of manipulation could be adjusted for the purpose of providing enhanced image manipulation.
As per claim 2, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to, while the display viewpoint area of the VR content is being changed 
As per claim 6, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to enlarge or reduce the displayed VR content based on a third motion direction included in the motion information, until the predetermined signal is received (Figure 8, item 66 where the process continues until the next update; col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions; Figure 10 where the input device could be wired or wireless).  
As per claim 7, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is further configured to continue changing the display viewpoint area of the VR content based on the first motion direction without additional motion information from the user terminal device until the predetermined signal is received (Figure 8, item 66 where the process continues until the next update).  
As per claim 8, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the processor is configured to:  
34periodically receive the motion information from the external device, and continue changing the display viewpoint area of the VR content based on the first motion direction when the motion information newly received indicates no movement of the 
	As for the external device, since the external device has the similar purpose as a control device as Scott’s device (except the wireless part), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to extent the similar functionalities to the external device for the purpose of achieving image viewpoint control.
As per claim 9, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 1, and Scott further discloses wherein the motion information is obtained from a predetermined application installed in the external device (col. 18, line 50-54 and col. 7, line 40-42 where the user can change the viewpoint by using pan, tilt and zoom functions). 
As for the external device, since the external device has the similar purpose as a control device as Scott’s device (except the wireless part), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to extent the similar functionalities to the external device for the purpose of achieving image viewpoint control.
Claims 10 and 11 are system claims with limitations similar to claims 1 and 2, respectively, therefore is similarly rejected as claims 1 and 2, respectively.
As per claim 12, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 11, and Scott further discloses wherein the external device is further configured to, based on the motion information being updated while a screen touch is maintained on the external device, transmit the updated motion information to the 
As for the external device, since the external device has the similar purpose as a control device as Scott’s device (except the wireless part), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to extent the similar functionalities to the external device for the purpose of achieving image viewpoint control. 
Claims 13, 14, 18 and 19 are method claims with limitations similar to claims 1, 2, 7 and 8, respectively, therefore are similarly rejected as claims 1 and 2, 7 and 8, respectively.
As per claim 20, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 13, and Scott further discloses wherein the changing of the display viewpoint area further comprises 
continuously displaying on the display device the changing display viewpoint area while the changing is occurring (Figure 8 where the loop provides continuous displaying while the changing is occurring).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426) and McLoone et al., and further in view of Nagao et al. (US 2014/0092040).
As per claim 3, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 1.
It is noted Scott, Umehara and McLoone do not explicitly teach

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Nagao into Scott, Umehara and McLoone because Scott, Umehara and McLoone disclose a method of controlling the display of an image and Nagao further discloses the control is recognized after a predetermined threshold for the purpose of desensitize the control signal.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426) and McLoone et al., and further in view of Kang (US 2017/0017304)
As per claim 4, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 1.
It is noted Scott, Umehara and McLoone do not explicitly teach
wherein the processor is further configured to change the display viewpoint area of the VR content at a predetermined speed based on the first motion direction.
However, this is known in the art as taught by Kang. Kang discloses a display control method in which the display of a screen changes corresponds to the input at a predetermined direction at a predetermined speed ([0097]).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426) and McLoone et al., and further in view of Abe (US 2013/0167069)
As per claim 5, Scott, Umehara and McLoone demonstrated all the elements as disclosed in claim 1.
	Scott, Umehara and McLoone demonstrated manipulating a display image by manipulating an external input device. It is noted Scott, Umehara and McLoone do not explicitly teach
based on a motion speed included in the motion information being equal to or greater than a predetermined value and less than a first threshold, set a speed at which a display viewpoint area of the VR content is changed to a first speed, and based on the motion speed being equal to or greater than the first threshold and less than a second threshold, set the speed at which a display viewpoint area of the VR content is changed to a second speed, different from the first speed.  
However, this is known in the art as taught by Abe. Abe discloses a display control in which a display area is based on a first movement speed below a threshold and a second movement speed above the threshold (page 8, Claim 5).

Claims 15-17 are method claims with limitations similar to claims 3-5, respectively, therefore are similarly rejected as claims 3-5, respectively.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        February 4, 2021